Title: To James Madison from John K. Smith, 14 July 1810
From: Smith, John K.
To: Madison, James


Sir,
New Orleans July 14th 1810
I have the honor to acknowledge the receipt of your letter of the 28th may.
Mr Duplantier has at length returned & is now with me. He has received two letters from Genl. Lafayette under blank covers from you—upon seeing your letters to me & my answer of the 15th. may he agrees that nothing can now be done in the location of the remaining 500 acres adjacent to the City for the reasons stated in my letter of the 15th. may. Mr Brown agent for land claims is of the same opinion.
My letter of the 15th. may was sent by the Fort Stoddert mail—fearing that it may have miscarried I enclose Copies of the letter & accompanying papers except the plat of Mr Lafon of which I could not keep a Copy. I do not believe from the information I have Obtained that the Claims of McCarty & others upon the lands adjacent to the City are Valid & I have ascertained that these lands not including the 600 yards granted to the Corporation are worth at least 30,000$ my opinion & information upon these points are in Contradiction to the Opinion Contained in Mr. Derbigneys note.
Mr. Duplantier while absent located the rem[ainin]g 2000 acres of land adjoining his former locations—the Certificates for which are daily expected & will be forwarded. I shall have great satisfaction in attending to your future Commands & am with the highest respect Sir your Obt. St.
J. K Smith
Mr. Duplantier will write to you by this mail.
